DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 500.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 8, 10, 13, 14, 16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Publication No. JP 2012-027131 A to Ishikawa et al. (hereinafter “Ishikawa”).  An English translation of Ishikawa has been furnished with this Office action.
In re claim 1, Ishikawa discloses, see Figures 1-6, a method of creating an optical fiber ribbon (10), comprising: 
arranging a plurality of optical fibers (1a-1d) in parallel to each other for creating the optical fiber ribbon (10), and 
intermittently bonding the plurality of optical fibers (1a-1d) partially at specific intervals using a matrix material (2), wherein intermittent bonding of the plurality of optical fibers (1a-1d) is used for identification of each ribbon.  See paragraphs [0018]-[0043] of Ishikawa for further details. 

In re claim 2, as seen in Figures 2 and 5 of Ishikawa, the intermittent bonding is in a predefined pattern for identification of each ribbon (10).

In re claim 3, as mentioned in para. [0033] of Ishikawa, the matrix material (2) of “each optical fiber tape core wire 10 may be colored with a different color”.

In re claim 4, as mentioned in para. [0028] of Ishikawa, the predefined pattern of the intermittent bond is in the form of numbers or letters (i.e., text), wherein the text would be visible from a plane perpendicular to an axis of the optical fiber ribbon (10) as seen in Figures 2 and 5 of Ishikawa.

In re claim 5, as seen in Figures 2 and 5 of Ishikawa, the intermittent bonding is in the form of a predefined pattern and, as mentioned in para. [0033] of Ishikawa, the matrix material (2) of “each optical fiber tape core wire 10 may be colored with a different color”.

In re claim 7, as seen in Figures 2 of Ishikawa, the intermittent bonding of the plurality of optical fibers (1a-1d) is intermittent in a plane perpendicular to any axis of the optical fiber ribbon (10).

In re claim 8, the intermittent bonding of the plurality of optical fibers (1a-1d) of Ishikawa inherently allows the optical fiber ribbon (10) to bend along a preferential axis because the optical fiber ribbon (10) of Ishikawa appears to have the same claimed physical structure.

In re claim 10, as mentioned in para. [0041] of Ishikawa, the matrix material (2) of the optical fiber ribbon (10) is an ultraviolet acrylate resin.

In re claim 13, Ishikawa discloses an optical fiber ribbon (10), comprising: 
a plurality of optical fibers (1a-1d), wherein adjacent fibers of the plurality of optical fibers (1a-1d) being intermittently bonded along a length of the plurality of optical fibers (1a-1d), wherein the adjacent fibers of the plurality of optical fibers (1a-1d) are intermittently bonded using a matrix material (2), intermittent bonds forming a predefined pattern on the optical fiber ribbon (10) for identification of each ribbon, wherein the predefined pattern in in a form of text.  See paragraphs [0018]-[0043] of Ishikawa for further details. 

In re claim 14, as mentioned in para. [0033] of Ishikawa, the matrix material (2) of “each optical 

In re claim 16, as mentioned in para. [0041] of Ishikawa, the matrix material (2) of the optical fiber ribbon (10) is an ultraviolet acrylate resin.

In re claim 19, Ishikawa discloses an optical fiber ribbon (10) comprising: 
a plurality of optical fibers (1a-1d), wherein adjacent fibers of the plurality of optical fibers (1a-1d) being intermittently bonded along a length of the plurality of optical fibers (1a-1d), wherein the adjacent fibers of the plurality of optical fibers (1a-1d) are intermittently bonded using a matrix material (2), intermittent bonds forming a predefined pattern on the optical fiber ribbon (10) for identification of each ribbon, wherein the matrix material (2) is one or more of colored and fluorescent.  See paragraphs [0018]-[0043] of Ishikawa for further details.

In re claim 20, as mentioned in para. [0028] of Ishikawa, the predefined pattern of the intermittent bond is in the form of numbers or letters (i.e., text).

Claim(s) 1, 2, 7, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Pub. No. US 2017/0219792 A1 to Debban et al. (hereinafter “Debban”).  
In re claim 1, Debban discloses, see FIGS. 1-4, a method of creating an optical fiber ribbon (30/40), comprising: 
arranging a plurality of optical fibers (32/42) in parallel to each other for creating the optical fiber ribbon (30/40), and 
See paragraphs [0020]-[0040] of Debban for further details. 

In re claim 2, as mentioned in para. [0029] of Debban, “[t]he bonding matrix material 48 can be applied to portions of the periphery of adjacent optical fibers 42 in any suitable pattern”.

In re claim 7, as seen in FIG. 1C and FIG. 3 of Debban, the intermittent bonding of the plurality of optical fibers (32/42) is intermittent in a plane perpendicular to any axis of the optical fiber ribbon (30/40).

In re claim 8, the intermittent bonding of the plurality of optical fibers (32/42) of Debban inherently allows the optical fiber ribbon (30/40) to bend along a preferential axis because the optical fiber ribbon (30/40) of Debban appears to have the same claimed physical structure.

In re claim 10, as mentioned in para. [0027] of Debban, the matrix material (38/48) of the optical fiber ribbon (30/40) can be “any suitable ultraviolet curable resin”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa as applied to claim 1 above, and further in view of Patent No. 10,585,255 to Sato et al. (“Sato”).
In re claim 6, Ishikawa only differs in that he does not teach his matrix material (2) is a fluorescent matrix material (2).  Sato, on the other hand, teaches that “the arrangement order of the optical fiber core wires 111 can be easily confirmed even in a darker environment when the marking 4 is formed of a fluorescent paint”.  See col. 8, lines 3-6 of Sato.  In order to make his optical fiber ribbons (10) easier to see in a darker environment, the matrix material (20 of Ishikawa would have been modified to be fluorescent, as suggested by Sato, thereby obtaining the invention specified by claim 6.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 6 in view of Ishikawa combined with Sato.

Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa as applied to claim 1 or 13 above, and further in view of Patent Pub. No. 10,379,306 to Bringuier et al. (“Bringuier”).
In re claim 9, Ishikawa only differs in that he does not teach the matrix material (2) of the optical fiber ribbon (10) is characterized by thickness in range of about 15 micron to 20 micron.
Bringuier, on the other hand, teaches that that thickness T of a matrix material/coupling element (130) “is preferably greater than 10 µm and less than 100 µm”.  See col. 5, lines 38-42 of Bringuier.  In order to use a thickness suggested by Bringuier, the matrix material (2) of Ishikawa would have been modified to have a thickness in range of about 15 micron to 20 micron, thereby obtaining the invention specified by claim 9.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 9 in view of Ishikawa combined with Bringuier.

In re claim 15, Ishikawa only differs in that he does not teach the matrix material (2) forming intermittent bond has a thickness in range of about 15 micron to 20 micron.  Bringuier, as previously discussed, teaches that the thickness T of a matrix material/coupling element (130) “is preferably greater than 10 µm and less than 100 µm”.  See col. 5, lines 38-42 of Bringuier.  In order to use a thickness suggested by Bringuier, the matrix material (2) of Ishikawa would have been modified to have a thickness in range of about 15 micron to 20 micron, thereby obtaining the invention specified by claim 15.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 15 in view of Ishikawa combined with Bringuier.

Claims 11, 12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa or Debban as applied to claim 1 or 13 above, and further in view of Patent Pub. No. US 2020/0174209 A1 to Weimann et al. (“Weimann”).
In re claim 11, Ishikawa or Debban only differs in that neither teaches binding a plurality of their optical fiber ribbons with a polyester binder, wherein the polyester binder is helically rotated over the plurality of optical fiber ribbons for grouping the plurality of optical fiber ribbons without using a buffer tube, wherein each of the plurality of optical fiber ribbons corresponds to the optical fiber ribbon.  Weimann, on the other hand, teaches binding a plurality of optical fiber ribbons (104, 106) with a polyester binder (110), wherein the polyester binder (110) is helically rotated over the plurality of optical fiber ribbons (104, 106) for grouping the plurality of optical fiber ribbons (104, 106) without using a buffer tube.  See para. [0017] of Weimann.  In order to combine a plurality of optical fiber ribbons into a single optical cable, the polyester binder (110) of Weimann would have been used to bind a plurality of the optical fiber ribbons of Ishikawa or Debban, thereby obtaining the invention specified by claim 11.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 11 in view of Ishikawa or Debban combined with Weimann.

In re claim 12, Weimann further teaches that his polyester binder (110) may be color-coded for identification.  Therefore, claim 12 is considered obvious for the same reasons mentioned with respect to claim 11. 

In re claims 17 and 18, the particular limitations are also considered obvious in view of Ishikawa combined with Weimann for the same reasons mentioned with respect to claims 11 and 12. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        


or
February 13, 2021